IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 96-11298
                           Summary Calendar



FLOYD ARRANT,

                                           Plaintiff-Appellant,


versus

DARWIN SANDERS ET AL.,

                                           Defendants,

DON R. BROWN, III; JOE DONALDSON, Dr.,

                                           Defendants-Appellees.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                       USDC No. 2:93-CV-291
                        - - - - - - - - - -
                            June 3, 1997
Before KING, JOLLY and DENNIS, Circuit Judges.

PER CURIAM:*

     Floyd Arrant, Texas prisoner #636679, appeals the dismissal

of his 42 U.S.C. § 1983 lawsuit against Don R. Brown and Dr. Joe

Donaldson.     Arrant contends that the district court erred by

granting summary judgment, dismissing his claims of inadequate

medical treatment against Dr. Donaldson and his claims of

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                                           No. 96-11298
                                               - 2 -

deliberate indifference against Brown.

       Arrant has failed to demonstrate any material facts in

dispute concerning the medical treatment he received.                            Arrant’s

claims against Dr. Donaldson amount to nothing more than

disagreement with, or a lack of success from, the treatment that

was prescribed.           Varnado v. Lynaugh, 920 F.2d 320, 321 (5th Cir. 1991)(unsuccessful

treatment, negligence, medical malpractice, and disagreement with prescribed medical treatment

does not constitute a § 1983 violation).    By failing to assert them on appeal,

Arrant has abandoned his claims against Dr. Donaldson related to

the medical treatment he received in conjunction with his heart

condition and the alleged failure to change his medical

classification.           Brinkmann v. Dallas County Deputy Sheriff Abner,

813 F.2d 744, 748 (5th Cir. 1987).

       Arrant also has not demonstrated a material fact in dispute

concerning his claims against defendant Brown.                         Arrant has not

shown that Brown acted with deliberate indifference to a known

medical restriction or that Brown’s conduct aggravated a serious

medical condition.            Jackson v. Cain, 864 F.2d 1235, 1246 (5th Cir. 1989).

Arrant’s loss of commissary privileges does not amount to a

violation of due process.                  See Sandin v. Conner, 115 S. Ct. 2293,

2300 (1995)(no due process violation if conditions do not impose

atypical and significant hardship on the inmate in relation to

the ordinary incidents of prison life).

       The decision of the district court is AFFIRMED.
No. 96-11298
    - 3 -